                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


HUMAN RIGHTS DEFENSE CENTER,
1028 N. Federal Highway
Lake Worth Beach, FL 33460,

              Plaintiff,

vs.                                                       Civil Case No. 19-1557
U.S. DEPARTMENT OF JUSTICE
950 Pennsylvania Avenue, NW
Washington, DC 20530,

and

U.S. MARSHALS SERVICE
Office of General Counsel
CG-3 15th Floor
Washington, D.C. 20530,

              Defendants.


                                        COMPLAINT
                                 (Freedom of Information Act)

       Plaintiff, Human Rights Defense Center (“HRDC”), brings this action against

Defendants, the U.S. Department of Justice (“DOJ”) and its component agency the U.S.

Marshals Service (“USMS”), to compel compliance with the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552.

       As further alleged below, HRDC seeks certain documents from USMS that are directly

relevant to HRDC’s mission to advocate on behalf of the rights and interests of incarcerated

individuals. Defendants have not claimed that the requested records are subject to any FOIA

exceptions or privilege. Instead, despite the clear statutory requirement that an agency respond

to a FOIA request within 20 days, and despite HRDC’s multiple inquiries about its request,
which was filed more than five months ago, Defendants have failed to produce any responsive

documents. HRDC seeks to compel Defendants to comply with their obligations under FOIA

and promptly produce the requested records.

       HRDC alleges as follows:

                                            PARTIES

       1.      Plaintiff Human Rights Defense Center is a 501(c)(3) non-profit corporation

incorporated under the laws of the state of Washington, with its principal offices located in Lake

Worth Beach, Florida.

       2.      Defendant U.S. Department of Justice is a Department of the Executive Branch of

the U.S. Government and is an agency within the meaning of 5 U.S.C. § 552(f)(1) and 5 U.S.C.

§ 551(1). Defendant U.S. Marshals Service is a component of DOJ.

       3.      Defendant USMS has possession, custody, and control of the documents that

Plaintiff seeks in response to its FOIA requests.

                                   JURISDICTION & VENUE

       4.      This Court has jurisdiction over this claim pursuant to 28 U.S.C. § 1331 and

5 U.S.C. § 552(a)(4)(B).

       5.      Venue is proper pursuant to 5 U.S.C. § 552(a)(4)(B).

                                   STATEMENT OF FACTS

       6.      Human Rights Defense Center, previously known as Prison Legal News, has

dedicated the last 27 years to its mission of supporting the rights of prisoners, furthering basic

human rights, and promoting government transparency and accountability through education,

prisoner outreach, and advocacy.




                                                    2
       7.      HRDC’s advocacy efforts include publishing and distributing magazines, books,

and other written materials that discuss issues, news, and opinions related to the rights and

interests of incarcerated individuals.

       8.      One of HRDC’s publications is Prison Legal News, a 72-page legal magazine that

covers prison-related news and litigation nationwide. Published monthly since 1990, Prison

Legal News has roughly 9,000 subscribers across all 50 states. Subscribers of Prison Legal News

include lawyers, journalists, judges, courts, public libraries, and universities, as well as prisoners.

Prison Legal News also publishes content on its website, which receives up to 100,000 visits

each month.

       9.      Since November 2017, HRDC has also published Criminal Legal News, a legal

journal that reports on state and federal criminal cases. In particular, Criminal Legal News

focuses on legal developments that affect the nature and duration of confinement, as well as civil

rights litigation against police, prosecutors, and court systems.

       10.     To publish Prison Legal News and Criminal Legal News, and to promote its

efforts related to transparency and accountability in the prison system, HRDC gathers

information from state and federal governmental entities through FOIA and other public records

requests.

       11.     On December 4, 2018, HRDC submitted a FOIA request to USMS via email,

seeking records of all litigation against USMS and/or its employees or agents where the agency

and/or its insurers paid $1,000 or more to resolve claims, including settlements, damages,

attorney fee awards, and sanctions, irrespective of the identity of the plaintiff or claimant (“the

Verdicts and Settlements Request”).




                                                  3
       12.     The Verdicts and Settlements Request specifically sought two categories of

records:

               (1) Records, regardless of physical form or characteristics,
               sufficient to show for all claims or lawsuits brought against USMS
               and/or any of its agents or employees in which payments totaling
               $1,000 or more were disbursed from January 1, 2010 to the
               present: the name of all parties involved; the case or claim number;
               the jurisdiction in which the case or claim was brought (e.g., U.S.
               District Court for the District of Columbia, D.C. Superior Court,
               etc.); the date of resolution; and the amount of money involved in
               the resolution and to whom it was paid; and,

               (2) For each case or claim detailed above: the complaint or claim
               form and any amended versions; and the verdict form, final
               judgment, settlement agreement, consent decree, or other paper
               that resolved the case.

       13.     In the Verdicts and Settlements Request, HRDC sought a waiver of any

applicable fees as a “representative of the news media” on the grounds that disclosure of the

requested records would be “in the public interest because it is likely to contribute significantly

to public understanding of the operations or activities of the government[.]”          5 U.S.C. §

552(a)(4)(A)(iii); 28 C.F.R. §§ 16.10(c)(1)(i), 16.10(d)(1), 16.10(k)(1).

       14.     The documents requested in the Verdicts and Settlements Request are essential to

HRDC’s work to advocate on behalf of the rights and interests of incarcerated individuals

through the publication of Prison Legal News, Criminal Legal News, and other written works.

       15.     Pursuant to FOIA, within 20 business days of receipt of Plaintiff’s Verdicts and

Settlements Request — that is, no later than January 3, 20191 — USMS was required to

“determine . . . whether to comply with such request” and to “immediately notify” HRDC of


1
 A partial U.S. government shutdown that affected portions of DOJ and USMS took place from
December 22, 2018 to January 25, 2019. Even excluding the days on which the federal
government was shut down, USMS was required to respond to HRDC’s Verdicts and
Settlements Request by February 5, 2019.



                                                 4
“such determination and the reasons therefor,” and, in the case of an adverse determination,

HRDC’s appeal rights. 5 U.S.C. § 552(a)(6)(A)(i).

       16.     On February 28, 2019, the USMS FOIA Office called HRDC to discuss

narrowing the Verdicts and Settlements Request. HRDC offered that it would be willing to limit

the Verdicts and Settlements Request by dollar amount or type of claim, but the USMS FOIA

Office said it would not be able to sort through its records using those criteria.

       17.     Since then, HRDC has called Ms. Leila Wassom of the USMS FOIA Office on

multiple occasions to inquire about the status of the Verdicts and Settlements Request. During

those discussions, Ms. Wassom has not articulated the scope of the documents that USMS

intends to produce or withhold, or a timeline for responding to HRDC’s Verdicts and Settlements

Request.

       18.     To date, USMS has not produced any documents in response to HRDC’s Verdicts

and Settlements Request.

       19.     Thus, USMS has not made a determination on the Verdicts and Settlements

Request within the time limits prescribed by FOIA, 5 U.S.C. § 552(a)(6)(A)(i).

                      COUNT I - FAILURE TO COMPLY WITH FOIA

       20.     HRDC incorporates each of the foregoing paragraphs of this Complaint.

       21.     Pursuant to FOIA, 5 U.S.C. § 552(a), HRDC has a statutory right to access

requested agency records.

       22.     Defendants have failed to comply with the time limits prescribed by FOIA, 5

U.S.C. § 552(a)(6)(A)(i).

       23.     Defendants have failed to conduct a reasonable search for records responsive to

the Verdicts and Settlements Request.




                                                  5
       24.     Defendants have failed to grant HRDC’s request for a fee waiver, as required by 5

U.S.C. § 552(a)(4)(A)(iii).

       25.     Defendants have failed to properly respond to HRDC’s record request, as required

by 5 U.S.C. § 552(a)(6)(A)(i).

                                   PRAYER FOR RELIEF

       WHEREFORE, HRDC respectfully requests that this Court enter a judgment for Plaintiff

and award the following relief:

       a.     Order Defendants, by a date certain, to conduct a search that is reasonably likely

              to lead to the discovery of any and all records responsive to Plaintiff’s request;

       b.     Order Defendants, by a date certain, to demonstrate that it has conducted an

              adequate search;

       c.     Order Defendants, by a date certain, to produce to Plaintiff any and all non-

              exempt records or portions of records responsive to Plaintiff’s request, as well as a

              Vaughn index of any records or portions of records withheld due to a claim of

              exemption;

       d.     Enjoin Defendants from withholding the requested records;

       e.     Award Plaintiff its costs and attorney’s fees reasonably incurred in this action,

              pursuant to 5 U.S.C. § 552(a)(4)(E); and,

       f.     Grant Plaintiff such other and further relief as the Court may deem just and

              proper.




                                                6
May 28, 2019       Respectfully submitted,



                   /s/ Victor Ban
                   Alan Pemberton (D.C. Bar No. 367108)
                   Catherine McGrath (D.C. Bar No. 1619601)
                   Victor Ban (D.C. Bar No. 1027211)
                   COVINGTON & BURLING LLP
                   850 Tenth Street NW
                   Washington, DC 20001
                   (202) 662-5642
                   apemberton@cov.com
                   cmcgrath@cov.com
                   vban@cov.com

                   Deborah M. Golden (D.C. Bar No. 470578)
                   Human Rights Defense Center
                   316 F Street, NE #107
                   Washington, DC 20002
                   (202) 543-8100
                   dgolden@humanrightsdefensecenter.org

                   ATTORNEYS FOR PLAINTIFF




               7
